Biddle, J.
This suit, which is brought to foreclose a •chattel mortgage, was commenced on the 1st day of April, 1878, in the Hamilton Circuit Court, by the appellee, against the appellant.
On the 2d day of December, 1874, the venue, on the application of the appellant, was changed to the Madison Circuit Court. The cause was there tried on the 10th day of January, 1876, and judgment rendered .against the appellant on the 29th day of Hovember, 1876. On the 25th day of December, 1876, the transcript on appeal taken was filed in this court with a supersedeas brief, since which time we have not hfeard from the counsel for the appellant. The only argument they make in their brief is as follows :
“We think the complaint bad for the reason that it fails *122to show that Andrew J. Trittipo, the mortgagor, was the owner of the mortgaged property at the date of the execution of the mortgage.”
We think the complaint good. No other question is discussed in the brief of the appellant, and no other argument made. The appeal was evidently taken for vexatious delay. More than five years have elapsed since the suit was commenced.
The judgment is affirmed, at the costs of the appellant, with ten per cent, damages.